DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0071230 to Kulczyk in view of US 2015/0176431 to Raykowski et al (Raykowski).
Regarding claim 1, Kulczyk discloses a gas turbine engine, comprising: 
an engine core (fig. 1) comprising a low pressure turbine (6, fig. 1; [35]), a fan (5, fig. 1; [35]; according to applicant’s disclosure, page 3 of specification, the low pressure compressor may be a fan), and a shaft system (4, fig. 1; [35]) connecting the turbine to the fan (fig. 1; [35]); 
the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load ([1]-[5]; claim 1); and 
wherein the engine further comprises an axial movement sensor (7, figs. 1-2; [34]-[37]; claim 1) configured to register a shaft break when it detects the axial movement of the rear portion of the shaft system.
However, Kulczyk does not explicitly disclose that the shaft system is axially located by a thrust bearing located forward of the turbine and adjacent to the fan, and the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load.
 However, Raykowski discloses a shaft system (figs. 1-2) that is axially located by a thrust bearing (bearing 28, fig. 1; [12]) located forward of the turbine ([11]-[12]) and adjacent to the fan (low pressure turbine; not labeled but clearly shown adjacent to the thrust bearing 28; see “A” in Examiner notated fig. below).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Raykowski with the device of Kulczyk and have the thrust bearings as disclosed by Raykowski for the advantage of providing both axial and radial support to the low pressure shaft ([12]; Raykowski).
Once teachings of Raykowski are applied to the device of Kulczyk, the engine of Kulczyk will configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load.

    PNG
    media_image1.png
    415
    678
    media_image1.png
    Greyscale

Regarding claim 2, Kulczyk combined with Raykowski discloses the gas turbine engine as claimed in claim 1, wherein the shaft system is supported by one or more non-thrust bearings (roller bearings 30; [12]; Raykowski) rearwards of the thrust bearing.

Regarding claim 6, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the shaft system comprises a main shaft (20, fig. 1; [11]; Raykowski) component which extends forward from the turbine, and a fan shaft (22, fig. 1; [11]; Raykowski) component which joins to a front end of the main shaft component and connects the fan to the shaft system, the thrust bearing axially locating the shaft system at the fan shaft component (fig. 1; [11]-[12]; Raykowski).

Regarding claim 7, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the shaft system comprises a drive arm (turbine is connected to the main shaft 20, fig. 1; [11]; Kulczyk) of the turbine.

Regarding claim 8, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 7, wherein the turbine is a multi-stage turbine (low pressure and high pressure stages; [11]-[12]; Kulczyk), and the drive arm includes one or more inter-stage drive arms (high pressure shaft 20; [11]; Kulczyk).

Regarding claim 10, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the gas turbine engine is configured so that the axial movement of the rear portion of the shaft system produces tangling of rotors and stators of the turbine ([6]; Kulczyk).

Regarding claim 11, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the axial movement sensor is a distance sensor, configured to measure a distance between the rear portion of the shaft system and a static structure of the gas turbine engine (sensor detects broken and unbroken frequency over the length of the shaft; [41]-[47]; Kulczyk).

Regarding claim 12, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the axial movement sensor is a backing sensor (7, figs. 1-2; [35]; Kulczyk), configured to detect axial movement of the rear portion of the shaft system.

Regarding claim 13, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, further comprising an electronic engine controller ([5], [39]; Kulczyk), which is configured to restrict a flow of fuel to the gas turbine engine when the axial movement sensor registers a shaft break.

Regarding claim 14, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, wherein the axial movement sensor registers the shaft break as a binary signal ([39]-[43; Kulczyk).

Regarding claim 15, Kulczyk combined with Raykowski discloses an aircraft, including the gas turbine engine as claimed in claim 1 (see rejection of claim 1, above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulczyk combined with Raykowski as applied to claim 1 above, and further in view of US 6,312,215 to Walker.
Regarding claim 9, Kulczyk combined with Raykowski discloses the gas engine as claimed in claim 1, but does not explicitly disclose a friction decelerator which, in the event of a shaft break, engages with the turbine to apply frictional braking thereto.
However, Walker discloses a friction brake unit (37, fig. 1; Col. 3, lines 14-22) that, in the event of a load imbalance, engages with the turbine rotors to apply frictional braking thereto.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Walker to the device of Kulczyk combined with Raykowski and add friction braking as taught by Walker so as to inhibit rotor windmilling and thus guard against resonant rotor vibrations (col. 2, lines 28-33; Walker).

Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Kulczyk does not disclose “the shaft system is axially located by a thrust bearing located forward of the low pressure turbine and adjacent to the fan.” However, the office respectfully disagrees. According to applicant’s disclosure, page 3 of specification, the low pressure compressor may be a fan. Kulczyk clearly discloses thrust bearing 28 right next to the low pressure compressor (see annotated fig. above) which clearly reads on the claim as currently written. As such, the claim 1 stands rejected.

Applicant’s arguments, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of all claims has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.S/Examiner, Art Unit 3746
            
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746